IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-21070
                         Summary Calendar



GLENN L. ARIEL,

                                         Plaintiff-Appellant,

versus

HUNG T. DAO; MIKE KIRKWOOD;
JOSEPH C. ROELL; V. FURMAN;
DR. JOHNSON; JACKIE LAPPIN,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-4248
                       - - - - - - - - - -
                         October 29, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Glenn L. Ariel, Texas prisoner # 682838, appeals from the

district court’s dismissal of his 42 U.S.C. § 1983 complaint for

failure to state a claim.   Ariel’s timely filed notice of appeal

vests this court with jurisdiction to review the district court’s

dismissal of his complaint.   28 U.S.C. § 1291.

     Ariel’s claim that the screening proceedings of 28 U.S.C.

§§ 1915, 1915A are unconstitutional is without merit.     See, e.g.,

Martin v. Scott, 156 F.3d 578, 580 n.2 (5th Cir. 1988).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-21070
                                 -2-

Notwithstanding Ariel’s argument to the contrary, these screening

procedures allow the district court to forego service on all or

some of the defendants pending its review of the entire

complaint.    See 28 U.S.C. §§ 1915(e)(2), 1915A(a).   We have

reviewed the record, including Ariel’s medical records, and hold

that the district court did not err in dismissing Ariel’s

deliberate indifference claims against Dr. Hung Dao and Dr. Mike

Kirkwood.    See Stewart v. Murphy, 174 F.3d 530, 534 (5th Cir.

1999); Banuelos v. McFarland, 41 F.3d 232, 234-35 (5th Cir.

1995).   Accordingly, the judgment of the district court is

AFFIRMED.